         Case 1:16-cv-01476-KOB Document 129 Filed 09/09/20 Page 1 of 7                   FILED
                                                                                 2020 Sep-09 AM 10:58
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                           EASTERN DIVISION

POLLY DIANE TRANTHAM, and )
LAURA ANN WILLIAMS,           )
                              )
    Plaintiffs,               )
                              )               CIVIL ACTION NO.:
vs.                           )
                              )               1:16-cv-1476-KOB
SOCOPER, INC. d/b/a LONG LEAF )
LODGE, and JAMES L. COXWELL, )
                              )
    Defendants.               )

  PLAINTIFF LAURA WILLIAMS’ MOTION TO DECLARE POLLY
TRANTHAM UNAVAILABLE TO TESTIFY AT TRIAL AND TO USE HER
        DEPOSITION PURSUANT TO RULRE 32(a)(4)(E)

      COMES NOW Plaintiff Laura Williams and moves this Honorable Court

pursuant to Rule 32 of the Federal Rules of Civil Procedure to declare that witness

Polly Trantham is unavailable to provide live testimony due to the pending criminal

charges filed against her by Defendants such that Trantham’s deposition may be

used to present her testimony at trial.

      This motion should be granted for the following reasons:

1.    In late July 2017, Defendants signed a criminal warrant accusing Polly

Trantham of felony theft alleging that while she was the manager at the Long Leaf

Lodge she gave herself an unauthorized raise that resulted in her having less than

$5,000 in misappropriated wages. The warrant was signed by Defendant James


                                          1
            Case 1:16-cv-01476-KOB Document 129 Filed 09/09/20 Page 2 of 7




Coxwell. The trial date for the criminal matter is unknown. The trial, which has

been continued numerous times over the last three (3) years has once again been

continued to an unidentified date.

2.       Defendants’ witness and exhibit list make clear that they intend to litigate

Trantham’s criminal charges through this trial. While no payroll records have been

identified for Plaintiff Williams on the Defendants’ Exhibit List and there is no

issue relating to Trantham’s pay to be resolved by the jury in evaluating Williams’

claims, Defendants identified Trantham’s payroll records. (Doc 111, p. 1, ¶ ) and

calculations by Theresa Lackey regarding Polly Trantham’s pay (Doc. 111, p. 2, ¶

12) as exhibits. Likewise, Defendants’ witness list identified a custodian of records

for the Defendants’ payroll company (Doc. 112, p. 1, ¶ 4) and Defendants’

accountant (Doc. 112, p. 2, ¶ 10). Defendants have voiced to this Court their intent

to examine Trantham to attempt to impeach her with this allegation.1

3.       If questioned about her pay, the scope of her authority in her job at the Long

Leaf Lodge, or any other topics that could relate to the criminal allegations, Ms.

Trantham will invoke her Fifth Amendment Right against self-incrimination due to



1
         The central question for the criminal allegation is whether Defendant Coxwell authorized a raise for Ms.
Trantham during her employment. In 2017 when he signed the warrant, he contended he did not. However, the
warrant was signed in late July 2017, after his daughter testified in June 2017 he was suffering from dementia to
explain his lack of memory in his deposition in this action, and after defense counsel filed a notice with this Court on
July 5, 2017 representing Defendant Coxwell was in the early stages of Alzheimer’s disease. There is a very real
probability based on this evidence that Defendant Coxwell’s dementia/Alzheimer’s may have affected his memory to
the point he could not remember giving the raise in question to Trantham and that the criminal warrant was the result
of his memory failing.


                                                           2
            Case 1:16-cv-01476-KOB Document 129 Filed 09/09/20 Page 3 of 7




the pending criminal charges since it is apparent Defendants intends on using this

trial as an alternate forum for their vindictive and retaliatory pursuit of the criminal

matter. 2

4.       In the Eleventh Circuit when a witness exercises her Fifth Amendment rights,

she is unavailable for the purposes of Rule 804(b)(3). See United States v. Jernigan,

341 F.3d 1273, 1288 (11th Cir. 2003) ("the first prong of the test is satisfied, as

[witness] exercised his Fifth Amendment right not to testify at trial"); United States

v. Thomas, 62 F.3d 1332, 1337 (11th Cir. 1995) ("Because they invoked their Fifth

Amendment privilege to remain silent, it is clear that the McCoys were

unavailable."); United States v. Jacoby, 955 F.2d 1527, 1535 (11th Cir. 1992)

(stating that because a potential witness “declined to testify on the basis of his Fifth

Amendment privilege against self-incrimination, he was unavailable as a witness”).

Therefore, if this Court denies the Plaintiff’s motion in limine on the criminal

charges and underlying facts, Ms. Trantham will assert her Fifth Amendment

privilege against providing testimony which could be used against her in the

criminal proceeding. This would render her “unavailable” for purposes of Rule

804(b)(3).



2
         Plaintiff contends these issues are not relevant to this action and has filed a motion in limine seeking to
exclude Defendant from referencing the criminal arrest, the pending criminal matter, the facts underlying the criminal
matter, and the subject matter/facts underlying defense counsel Donald Stewart’s prior representation of Polly
Trantham. Should this motion be granted and the Defendants limited from inquiring into these areas, it will not be
necessary for Ms. Trantham to invoke her Fifth Amendment right.


                                                          3
         Case 1:16-cv-01476-KOB Document 129 Filed 09/09/20 Page 4 of 7




5.    Because the assertion of the Fifth Amendment privilege would render Ms.

Trantham unavailable to testify pursuant to Rule 804(b)(3), Plaintiff Williams

should be permitted to use Ms. Trantham’s deposition, as designated in the

Plaintiff’s witness list, to present Ms. Trantham’s testimony at trial. Rule 32(a)(4) of

the Federal Rules of Civil Procedure permits the use of a deposition at trial if a

witness is unavailable. "If it is desired to use the deposition of a person other than

an adverse party for substantive evidence . . . the conditions of Rule 32(a)(4) must

be satisfied." See 8A RICHARD L. MARCUS, FED. PRAC. & PROC. CIV. § 2146 (3d ed.

2020); see also Kraese v. Jialiang Qi, No. CV417-166, 2020 U.S. Dist. LEXIS

125676, at *4 (S.D. Ga. July 16, 2020).

6.    Rule 32(a)(4)(E) contains a “catch-all” provision that permits a deposition to

be used in lieu of testimony “on motion and notice, that exceptional circumstances

make it desirable – in the interest of justice and with due regard to the importance of

live testimony in open court – to permit the deposition to be used.” Plaintiff

Williams has satisfied these requirements. This filing is her Rule 32 motion and

notice seeking to use the deposition of Trantham. Plaintiff previously gave notice

through her witness list filings. The exceptional circumstances that exist here arise

from the Defendants’ choice to file and pursue criminal charges against Trantham

which they also seek to use in this action. As a result, Trantham is put in the

untenable position of having to invoke her Fifth Amendment right if Defendants


                                            4
         Case 1:16-cv-01476-KOB Document 129 Filed 09/09/20 Page 5 of 7




question her about matters relating to the criminal allegations. Defendants have

made it clear their entire trial strategy is to tie Plaintiff Williams to Trantham and

then launch a full assault on Trantham’s character, including raising the allegations

of theft of wages.

7.    The United States District Court for the Eastern District of Tennessee

examined this same issue last year in Eastman Chem. Co. v. SGS N. Am., Inc., No.

2:15-CV-344, 2019 U.S. Dist. LEXIS 231063 (E.D. Tenn. Feb. 4, 2019) where a

party argued that because a witness who was deposed was unavailable to testify due

to invocation of the Fifth Amendment, the witness’s deposition should be permitted

under the “exceptional circumstances” provision of Rule 32(a)(4)(E). The District

Court agreed and permitted the use of the deposition at trial. Eastman Chem. Co. v.

SGS N. Am., Inc., No. 2:15-CV-344, 2019 U.S. Dist. LEXIS 231063, at *16 (E.D.

Tenn. Feb. 4, 2019).

      WHEREFORE, PREMISES CONSIDERED, this Court should declare Polly

Trantham unavailable to testify and permit the Plaintiff to use Trantham’s

deposition, as designated in her witness list, at trial due to that unavailability.

                                         Respectfully submitted,


                                         /s/ Heather Newsom Leonard
                                         Heather Newsom Leonard
                                         ATTORNEY FOR PLAINTIFF
OF COUNSEL:


                                             5
      Case 1:16-cv-01476-KOB Document 129 Filed 09/09/20 Page 6 of 7




HEATHER LEONARD, P.C.
P.O. Box 43768
Birmingham, AL 35243
Phone:       (205) 977-5421
Facsimile: (205) 278-1400
E-mail: Heather@HeatherLeonardPC.Com


                                 /s/ Jason C. Odom
                                 Jason C. Odom
                                 ATTORNEY FOR PLAINTIFF


OF COUNSEL:

Jason C. Odom LLC
10 East 15th Street
Anniston, AL 36201
Phone 256-238-6005
Fax 256-238-0181
Email: JCOdom@OdomLegal.com




                                    6
        Case 1:16-cv-01476-KOB Document 129 Filed 09/09/20 Page 7 of 7




                         CERTIFICATE OF SERVICE

    I hereby certify that on September 9, 2020, I officially filed the foregoing with
the Clerk of the Court using the CM/ECF system, which will send notification of
such filing to the following:
                               Edward McF. Johnson
                               STEWART & STEWART, P.C.
                               1826 3rd Avenue North, Suite 300
                               Bessemer, Alabama 35020

                               Donald W. Stewart
                               STEWART & STEWART, PC
                               1000 Quintard Avenue, Suite 500
                               Anniston, AL 36202



                                              /s/ Heather Newsom Leonard
                                               OF COUNSEL




                                          7
